Citation Nr: 0630691	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  94-36 023A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD, rated 30 percent prior to January 5, 
1995, 100 percent from January 5, 1995, through March 31, 
1995, and 70 percent since.

2.  Entitlement to an increased rating for residuals of 
posterior neck shrapnel wounds with retained foreign bodies, 
rated 10 percent prior to January 27, 1992, 20 percent from 
January 27, 1992, through January 25, 2006, and 30 percent 
since. 

3.  Entitlement to an increased rating for residuals of left 
shoulder shrapnel wounds with retained foreign bodies, rated 
10 percent disabling prior to January 25, 2006, and 30 
percent since.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued in October 1992 and 
April 1993 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.  The September 
1992 rating decision denied increased ratings for residuals 
of posterior neck and left shoulder shell fragment wounds and 
scars.  The April 1993 rating decision granted service 
connection for PTSD and assigned a 30 percent rating 
effective from January 27, 1992.  

During the appeal period, the RO or VA's Appeals Management 
Center (AMC) granted staged ratings for the neck, for the 
left shoulder, and for PTSD.  See Fenderson v. West, 12 Vet. 
App. 119, 126-7 (1999).  Because higher evaluations are 
potentially available, the Board will consider entitlement to 
higher ratings for each disability; however, because a 100 
percent schedular rating for PTSD is in effect from January 
5, 1995, through March 31, 1995, the Board need not review 
that period, as the maximum benefit available has been 
assigned.  See also AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2003, the Board remanded the case to the AMC for 
additional development.  On page 3 of that REMAND, the Board 
referred several additional claims for action.  Because no 
action has been taken on those claims, they are again 
referred for appropriate action.  One of those referred 
claims was for a temporary total rating for PTSD based on 
hospitalization from November 4, 1994, through December 8, 
1994.  That claim is no longer viable, as it has been mooted 
by this decision.  


FINDINGS OF FACT

1.  Throughout the entire appeal period, PTSD has been 
manifested by virtual isolation in the community, disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, and demonstrable inability to obtain or 
retain substantially gainful employment.  

2.  Competent medical evidence has linked major depression 
and alcohol dependence to the veteran's PTSD.  

3.  Severe injury to Muscle Group XXIII (the neck muscles) 
has been shown throughout the appeal period.  

4.  Residuals of shell fragment wounds of the neck with 
retained foreign bodies have caused mild, wholly sensory 
deficits in left ulnar distribution.  

5.  Tender service-connected superficial gunshot wound scars 
of the neck have been shown throughout the appeal period. 

6.  Limitation of motion of the left arm to no higher than 
the shoulder has been approximated throughout the appeal 
period.  

7.  Competent medical evidence of additional left arm 
functional impairment due to painful motion and weakness has 
been submitted.

8.  Scars of the left shoulder are not tender or painful nor 
do they cause any functional impairment. 

CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a 100 
percent schedular rating for PTSD are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.132 Diagnostic 
Code 9411 (1996).

2.  For the entire appeal period, the criteria for a 30 
percent rating for residuals of shell fragment wounds of the 
neck muscles are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.55, 4.56, 4.73, Diagnostic Code 5323 (2005); §§ 4.47, 4.49 
(effective prior to July 3, 1997).

3.  For the entire appeal period, the criteria for a separate 
10 percent rating for mild incomplete paralysis of the left 
ulnar nerve are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.124a, Diagnostic Code 8516 (2006).

4.  For the entire appeal period, the criteria for a separate 
10 percent rating for tender shell fragment wound scars of 
the neck area are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.118, Diagnostic Code 7804 (2006).

5.  For the entire appeal period, the criteria for a 30 
percent rating for left arm limitation of motion are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.55, 4.71a, Diagnostic Codes 5003, 5201 (2006). 

6.  The criteria for a separate 10 percent rating for shell 
fragment wound scars of the left shoulder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Code 7805 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims for increased ratings.  VA 
provided notice letters in March 2003, April 2004, and in 
March and April 2005.  These letters informed the veteran of 
what evidence is needed to substantiate the claims, what 
evidence he was responsible for obtaining, and what evidence 
VA would undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter subsequent to 
the initial adverse decision, which would normally require a 
remand for compliance.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, the Board did remand the 
case in July 2003.  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran.  Because VA has pointed out what 
evidence is needed, no unfair prejudice has resulted.  

In Dingess v. Nicholson, 19 Vet. App. 473, the Court held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the present appeal, 
because increased ratings are granted, the RO will rectify 
any defect with respect to the effective date.  
Significantly, the veteran retains the right to appeal any 
effective date assigned by the RO.  Thus, no unfair prejudice 
will result from the Board's handling of the matter at this 
time.  

Disability Evaluations

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In the case of 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
distinguished a claim for an increased rating from a claim 
arising from disagreement with the initial rating assigned 
after service connection was established.  The Court stressed 
that the difference between an original rating and an 
increased rating is important with respect to the evidence 
that may be used to determine whether the original rating was 
erroneous.  Id.  In its subsequent analysis of an initial 
rating, the Court considered medical and lay evidence of 
record at the time of the original service connection 
application and additional evidence submitted since then.  
The Court held that the Board had erred in assigning a 10 
percent rating and then remanded the case for consideration 
of a "staged rating consistent with this opinion."  Id, at 
127.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Higher Initial Rating for PTSD

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a).  

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (b).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
issued important guidance in the application of the current 
psychiatric rating criteria.  The Court stated that the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating.  The Court 
stated that the analysis should not be limited solely to 
whether the claimant exhibited the symptoms listed in the 
rating scheme.  Consistent with the foregoing, the Court also 
found it appropriate for a rating specialist to consider 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.

The rating criteria for PTSD were revised on November 7, 
1996, during the pendency of this appeal.  According to 
VAOPGCPREC 7-2003, the version most favorable to the claimant 
applies when there has been a change in rating criteria.  
However, the law "precludes an effective date earlier than 
the effective date of the liberalizing...regulation."  

The veteran's PTSD was rated 30 percent disabling under 
Diagnostic Code 9411 prior to January 5, 1995, and 70 percent 
under Diagnostic Code 9411 from April 1, 1995.  Under the 
former applicable criteria, 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996), a 30 percent evaluation for PTSD is 
warranted when the ability to establish or maintain effective 
and wholesome relationships with people is definitely 
impaired, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  VA's General Counsel has defined definite as 
"distinct, ambiguous, and moderately large in degree," and as 
representing a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93.  VA, including the Board, is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 2002).

A 50 percent evaluation for PTSD is warranted under the 
former criteria where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and where, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  

A 70 percent evaluation is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation is warranted when: 1) 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; 2) the veteran exhibits totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 3) 
there is demonstrable inability to obtain or retain 
employment.

A service connection claim for PTSD appears to have been 
inferred from a January 8, 1992, VA hospital report that 
contains a diagnosis of PTSD.  The January 1992 
hospitalization was alcohol-related; however, medical 
evidence submitted at a later date has associated the 
veteran's alcohol dependence with PTSD.  Thus, the initial 
PTSD rating period began with a PTSD-related hospitalization.  

An October 1992 VA PTSD compensation examination report 
reflects that the veteran was decorated several times for 
wounds suffered in action in Vietnam and he currently used 
alcohol to calm his nerves.  He worked as a food service 
worker at the Northport VA Medical Center.  He complained of 
nightmares and flashbacks of Vietnam.  Symptoms included 
dysphoric mood and feelings of depression.  He was 
argumentative and felt that people were talking about him and 
looking at him.  Suicidal/homicidal ideation was not shown.  
His memory was good and his insight and judgment were 
adequate for VA purposes.  

The Axis I diagnoses were PTSD and alcohol abuse in 
remission.  The psychiatrist assigned a Global Assessment of 
Functioning (hereinafter GAF) score of 65 with highest in the 
recent year of 70 [according to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (hereinafter referred to as DSM-IV), a GAF score of 
61 to 70 is indicative of some mild symptoms, or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well.  See 38 C.F.R. 
§ 4.125].  The psychiatrist did not report the lowest GAF 
score in the recent year.

In April 1994, the veteran testified that he formerly did air 
conditioning duct work with his father's company until 1986 
but that he currently worked in the VA Medical Center 
cafeteria 20 hours per week. 

The veteran was hospitalized by VA in November and December 
1994.  The report notes that he was a part-time employee at 
the Northport VA Medical Center.  He had financial problems 
and legal problems and was on probation for alcohol-related 
offenses.  He felt depressed and felt he had lost control of 
his drinking.  The Axis I diagnoses were alcohol dependence, 
alcohol rehabilitation, and PTSD, in that order.  The 
physician felt that the veteran was employable, but no GAF 
score was assigned.

The veteran was re-hospitalized by VA in January 1995.  While 
hospitalized, he underwent a VA PTSD compensation 
examination, during which he mentioned suicidal thoughts 
since 1991.  He reported a recent anxiety attack, mood 
swings, depression, irritability, anger, violent thoughts, 
and nightmares of Vietnam.  His insight was fair, but 
judgment was good.  The only Axis I diagnosis was PTSD; 
however (and very significantly) the psychiatrist felt that 
alcohol dependency was a symptom of PTSD and that mood swings 
were a major stressor.  Social withdrawal was also noted on 
Axis IV.  A GAF score of 40 was assigned [according to DSM-
IV, a score of 31 to 40 is indicative of impairment in 
reality testing or major impairment in work, judgment, 
thinking, or mood, and indicates that the person is 
completely unable to work.  38 C.F.R. § 4.125 (2005)]. 

The above factual background reflects that during the earlier 
appeal period, the veteran held only part-time work.  A 
later, June 1996, claim for a total disability rating based 
on individual unemployability reflects that he had recently 
earned $10.00 per hour working 20 hours per week, which is 
not likely to be substantially gainful employment.  He had 
earned only $1,979 in the recent 12 months.  Although the 
reports do not specify whether PTSD and its related alcohol 
dependence and depression prevented him from obtaining or 
retaining substantially gainful employment, these symptoms no 
doubt had significant impact on his earning potential.  

A GAF score of 40 indicates that the veteran was unable to 
hold a job.  Other evidence reflects two PTSD-related 
hospitalizations during the earlier portion of the appeal 
period (prior to January 5, 1995).  This level of impairment 
is a worse level than that characterized as "severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people."  The level of 
impairment during the earlier period is therefore greater 
than 70 percent disabling. 

The Board finds that during the earlier appeal period, PTSD 
and related major depression and alcohol dependence were 
manifested by virtual isolation in the community, disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, and demonstrable inability to obtain or 
retain substantially gainful employment.  Comparing these 
symptoms with the rating criteria, the Board finds that the 
100 percent criteria are more nearly approximated.  A 100 
percent schedular rating must therefore be granted for the 
period prior to January 5, 1995.  

Turning to the latter appeal period, which began on April 1, 
1995, an April 1996 VA PTSD examination report reflects that 
a GAF score of 49 was assigned.  The report notes that the 
veteran had been employed at the VA Medical Center or by his 
own family and had never been able to sustain employment 
outside of these situations due to lack of ability to deal 
with people.  In treatment settings, the veteran had become 
violent.  He had gone for peoples' throats and had to be 
physically restrained.  The diagnosis was severe PTSD.  

A November 1996 private psychiatric examination report 
reflects a GAF score of 45.  The psychiatrist felt that the 
veteran needed more psychiatric and alcohol treatment.  The 
prognosis was fair.  

A February 1997 police report reflects that the veteran was 
suicidal, had a shotgun, and was transported to a mental 
health facility.

In April 1997, a VA physician reported having been the 
veteran's psychiatrist.  The psychiatrist found that the 
veteran showed "virtual isolation in the community" as well 
as "total incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thoughts of 
behavior processes with almost daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior."  

The veteran was hospitalized by VA on July 20, 1997, after 
having been brought to the emergency room intoxicated from a 
binge of vodka drinking.  A GAF score of 65 was assigned.  
After a May 1998 VA PTSD examination, however, the 
psychiatrist assigned a GAF score of 43.  

The veteran was again hospitalized by VA from November 1998 
to February 1999.  Medications were adjusted and he showed 
considerable improvement during treatment.  The Axis I 
diagnoses were PTSD; alcohol dependence, in recovery; and, 
major depressive disorder, related to PTSD.  The GAF score 
was 45 on admission and 50 on discharge.  The examiner noted 
that the veteran was unemployable.

In September 2001, a GAF score of 49 was assigned and the 
examiner felt that in the recent year the GAF scores ranged 
from 45 to 55.  

In October 2002, the veteran testified before the undersigned 
that his family was afraid of him and that they did not live 
with him.  He had been separated from his wife since 1987.  
He admitted suicidal thoughts that he had not acted on, 
although the neighbors had called the police who came and 
took his shotgun.  He admitted obsessional rituals and that 
he kept a knife under the pillow.  

In April 2003, a GAF score of 40 was assigned again. 

The Board finds that during the recent appeal period 
(beginning April 1 1995), the veteran's PTSD and related 
alcohol dependence and depression have continued to be 
manifested by virtual isolation in the community, disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, and demonstrable inability to obtain or 
retain substantially gainful employment.  

Comparing these symptoms with the rating criteria, the Board 
finds that the 100 percent criteria are more nearly 
approximated.  A 100 percent schedular rating must therefore 
be granted for the period beginning on April 1, 1995.  
Because the maximum rating has been assigned under the former 
criteria, the revised rating criteria are not more 
advantageous to the veteran.  

Increased Rating for the Neck

The rating criteria for muscle injuries were revised 
effective July 3, 1997.  Because the veteran filed his claim 
for an increase in November 1991, the earlier version must be 
considered.  While the muscle injury rating criteria did not 
change significantly, two subsections of the earlier version 
of 38 C.F.R. Part 4 that were deleted from the revised 
version should be mentioned.  The first of these is § 4.47 
Effect of missiles. 

According to 38 C.F.R. § 4.47 (effective prior to July 3, 
1997), through and through wounds almost invariably destroy 
parts of muscle groups [emphasis added] and bring about 
intramuscular fusion and binding by cicatricial tissue and 
adherence of muscle sheath.  Thus, the muscles no longer work 
smoothly, but pull against facial planes and other muscles 
with which they are fused, so that delicate, coordinated 
movements are interfered with and there is loss of strength.  
After prolonged exertion the stresses and strains due to 
these disarrangements bring about fatigue and pain, thus 
further interfering with the function of the part.  

The second earlier subsection that contains relevant 
information is § 4.49 Deeper structures.  According to 
38 C.F.R. § 4.49 (effective prior to July 3, 1997), a 
description including the term superficial scars does not 
evidence the application of medical knowledge and observation 
to the extent required.  The whole track of the missile 
should be envisaged through skin, muscle, and fascial planes.  
The military records made at the time of the original injury 
should be consulted and considered in evaluating the final 
picture.  Particular attention should be given to tracing the 
complaints of claimants to their physical findings.  

With the above guidance in mind, a review of the service 
medical records (SMRs) reflects that the veteran was wounded 
by exploding rocket fragments in Vietnam and that small bits 
of metal remained in the posterior neck soft tissues.  One 
SMR states that there was no nerve or artery involvement.  
After the April 1968 injury, the neck wounds were redressed 
and irrigated daily for several months.  He complained of 
neck pain thereafter.  

June 1972 VA X-rays showed metallic debris scattered 
posteriorly to the right of mid-line in the soft tissues of 
the lower neck.  A June 1972 VA examination report reflects a 
scar measuring 2 centimeters and another scar measuring 2.5 
centimeters in the nuchal area.  

According to a June 1972 rating decision, the RO granted 
service connection for shell fragment wound scars of the 
posterior neck with retained foreign bodies under Diagnostic 
Code 5323 and assigned a 10 percent rating.  

On November 7, 1991, the RO received the veteran's request 
for an increased rating for his neck, including one for "bad 
scars of my neck."  He reported that shrapnel had shifted, 
causing neck stiffness.  

VA examined the veteran in April 1992 and in an October 1992 
rating decision, the RO denied an increased rating.  In an 
October 1994 hearing officer decision, however, the RO 
granted a 20 percent rating for the neck wound scar effective 
from January 27, 1992, on the basis of moderately severe 
injury to Muscle Group XXIII with limitation of motion of the 
cervical spine, chronic pain syndrome, and numbness in the 
ulnar nerve distribution.  The decision makes no mention of 
the claim received in November 1991, but does mention another 
claim received on January 27, 1992.  

In a March 2006 Appeals Management Center (AMC) rating 
decision, VA granted a 30 percent rating for severe muscle 
disability of Muscle Group XXIII, which is the maximum rating 
offered under Diagnostic Code 5323.  The AMC assigned an 
effective date of January 23, 2006, based on the date of a VA 
examination.  

Injuries to Muscle Group XXIII are rated under Diagnostic 
Code 5323.  This muscle group control movements of the head 
and fixation of shoulder movements.  These muscles include 
the muscles of the sides and back of the neck, that is, the 
sub-occipitals and the lateral vertebral and anterior 
vertebral muscles.  

According to Diagnostic Code 5323, a slight injury is 
noncompensable.  A moderate injury warrants a 10 percent 
rating.  A moderately severe Muscle Group XXIII injury 
warrants a 20 percent rating.  A severe injury warrants a 30 
percent rating, which is the maximum rating authorized.  
38 C.F.R. § 4.73, Diagnostic Code 5323 (2006).  

In addition to the above rating criteria, the rating schedule 
offers additional guidelines and limits that must be followed 
when rating muscle injuries. 

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. 
§ 4.55(a) (2006).  In this case, there is peripheral nerve 
paralysis in ulnar distribution in the left upper extremity.  
This paralysis affects the fingers and not the neck.  
Therefore, it does not affect the same body part as the neck 
muscles because the left ulnar nerve does not affect movement 
of the head or fixation of shoulder movements.  Thus, a 
separate peripheral nerve paralysis rating must be 
considered.  See also 38 C.F.R. § 4.14; Esteban v. Brown, 
6 Vet. App. 259, 261 (1994) (permitting separate evaluations 
for separate problems arising from the same injury if they do 
not constitute the same disability or same manifestation).  

Finally, a separate rating for skin scars must be considered, 
as they do not affect the same function as the neck muscles.  
38 C.F.R. § 4.14; Esteban, supra.  Although the AMC has 
granted a separate 10 percent rating for tender scars of the 
left deltoid and neck area effective from January 23, 2006, 
under Diagnostic Code 7804, based on the date of a VA scars 
examination, the Board will consider a rating for the skin 
scars for the entire appeal period.  Indeed, a 1972 rating 
decision clearly granted service connection for the scars and 
the veteran reported increased severity of his neck scars in 
his November 1991 request for an increased rating. 

Limitation of motion of the cervical spine is also shown; 
however, the Board is prohibited from assigning a separate 
rating for limitation of motion of the cervical vertebrae, 
because Muscle Group XXIII controls the motion of the 
cervical spine.  Thus, separate ratings for orthopedic 
limitation of motion of the cervical spine and injury to the 
muscles that move the cervical spine cannot be awarded 
without pyramiding.  38 C.F.R. § 4.14; Esteban, supra.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c).  

According to § 4.56, an open or comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved, unless for certain locations the 
evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56(a) (2005).  Because no open or comminuted 
fracture has been shown, this subsection does not apply.  

The type of injury associated with a slight muscle disability 
is described as a simple muscle wound.  Significantly, a 
slight muscle disability results in no impairment.  

Injury associated with a moderately severe muscle disability 
is described as being from through-and-through or deep 
penetrating wounds by a small high-velocity missile or a 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  History should include prolonged hospitalization 
in service for treatment of the wound and consistent 
complaints of the cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Tests of 
strength, endurance, or coordination movements compared with 
the corresponding muscles of the uninjured side demonstrate 
positive evidence of impairment.  Palpation of the muscles 
shows loss of deep fascia or of muscle substance or soft 
flabby muscles in the wound area, with moderate loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles as compared with the sound side.  38 C.F.R. § 4.56(d) 
(3).  

Hospitalization in service for treatment of the neck wound is 
shown, as well as a lengthy recovery period with daily change 
of wound dressings that continued for several months.  There 
is evidence of inability to keep up with work requirements.  
The veteran had worked for his father in air duct 
installation, but after his father's business closed, the 
veteran did not pursue that line of work.  Because tests of 
strength, endurance, or coordination demonstrated impairment, 
the neck muscle injury is at least moderately severe.  

Injury associated with a severe disability of muscles 
includes a through and through or deep penetrating wound due 
to high velocity missile, or large or multiple low velocity 
missiles, or with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  The history and complaint should include 
cardinal signs and symptoms of muscle disability (loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement) 
worse than those shown for moderately severe muscle injuries, 
and, if present, evidence of inability to keep up with work 
requirements.  Objective findings show ragged, depressed, and 
adherent scars indicating wide damage to muscle groups in the 
track of the missile.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
Palpation of the muscles shows loss of deep fascia or of 
muscle substance or soft flabby muscles in the wound area.  
38 C.F.R. § 4.56(d) (4).  

In this case, the evidence clearly reflects that multiple 
high velocity missiles struck the back of the veteran's neck.  
Shrapnel was removed in Vietnam, some shrapnel sloughed out 
over time, while other small fragments remain deeply embedded 
in the neck muscles permanently.  Cardinal signs and symptoms 
of muscle disability such as loss of power, weakness, and 
fatigue-pain are shown.  Inability to keep up with work 
requirements is clearly shown.  Objective findings do not 
show ragged, depressed, and adherent scars indicating wide 
damage to muscle groups, but two scars of the back of the 
neck are tender and have been separately rated. 

The chief qualifiers of a severe muscle injury in this case 
are the multiple retained shell fragments embedded in muscle 
tissues, loss of power, painful use, and inability to keep up 
with work requirements.  These manifestations appear more 
nearly approximate the criteria for a severe muscle injury.  
Thus, a 30 percent rating must be granted for the entire 
appeal period for severe Muscle Group XXIII injury.  

Turning to a separate rating for upper extremity neuropathy, 
an April 1992 VA examiner noted tingling in the fingertips of 
the left 2nd to 5th fingers.  In April 1994, the veteran 
testified that he had numbness in the left two fingers and 
weakness of left hand strength, but no right arm symptom.  He 
testified that he is right-handed.  A September 1996 VA 
peripheral nerves examination report notes sensory deficits 
in the left upper extremity.  In October 2002, the veteran 
testified before the undersigned that his left hand symptoms 
continued.  A January 2006 VA peripheral nerves examination 
report reflects that constant numbness and tingling down the 
left arm and fingers had not abated since active service.  
Motor strength and upper extremity deep tendon reflexes were 
normal and equal.  A January 2006 VA orthopedic examiner 
described this sensory deficit as being in the left C7-T1 
dermatome and noted that an X-ray showed multiple minute 
shrapnel wounds up to the cervical spine process but not 
impinging on the bone.  The orthopedic diagnosis was 
myofacial injuries to the cervical spine with shrapnel 
wounds.  

For disease of the peripheral nerves, the term "incomplete 
paralysis" when used with peripheral nerve injuries indicates 
a degree of lost or impaired function that is substantially 
less than that which is described in the criteria for an 
evaluation for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement, when bilateral combine with 
application of the bilateral factor.  

Complete paralysis of the ulnar nerve results in "Griffin 
Claw" deformity, due to flexor contraction of ring and 
little fingers, atrophy very marked in dorsal interspace and 
thenar and hypothenar eminences; loss of extension of ring 
and little fingers, cannot spread the fingers (or reverse), 
cannot adduct the thumb; flexion of wrist weakened.  Complete 
paralysis warrants a 50 percent rating for the minor hand.  
Incomplete severe paralysis of the minor hand warrants a 30 
percent rating.  Incomplete moderate paralysis of the minor 
hand warrants a 20 percent rating.  Incomplete mild paralysis 
of either hand warrants a 10 percent rating.  38 C.F.R. 
§ 4.124(a), Diagnostic Code 8516.

In this case, left (minor) hand sensory deficits in ulnar 
distribution are associated with shell fragment wound 
injuries.  During an April 1992 VA examination, the veteran 
reported that the left hand and arm fell asleep when driving 
a truck.  This evinces compensable symptoms for the earlier 
portion of the appeal period.  Because the manifestations are 
sensory, the Board finds that the criteria for a 10 percent 
rating are more nearly approximated and a separate 10 percent 
rating for left ulnar neuropathy is therefore granted for the 
entire appeal period.   

Turning to a rating for the two neck scars, the veteran has 
reported that they are tender.  The scars were described in 
the service medical records as measuring 2 centimeters and 2 
1/2 centimeters at the base of the neck.  In April 1992, a VA 
examiner described a transverse healed scar measuring 6.5 
centimeters to the right of the midline of the posterior neck 
and a scar at the hairline to the right of the midline 
measuring 6 centimeters.  In January 2006, a VA examiner 
mentioned a linear scar on the anterior cervical spine 
measuring 3 centimeters and a scar at the base of the neck 
measuring 13 centimeters.  The AMC has assigned a 10 percent 
rating, based on tenderness, for these scars effective from 
January 23, 2006.  

Under the prior provisions of Diagnostic Code 7804, a 10 
percent rating is warranted for superficial scars that are 
tender and painful on objective demonstration.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (effective prior to August 30, 
2002).  Under the revised rating schedule, the provisions of 
Diagnostic Code 7804 do not change substantively.  A 
superficial scar that is painful on examination warrants a 10 
percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

The Board finds that the maximum available rating for tender 
scars has already been granted for the latter portion of the 
appeal period.  However, the effective date provisions for 
increased ratings and service connection claims generally 
require that they be assigned from the date of claim.  
38 C.F.R. § 3.400 (0) (2).  Thus, noting that the RO received 
a claim for an increased rating for the scars on November 7, 
1991, the Board must grant a 10 percent rating for the neck 
scars for the entire appeal period. 

Left Shoulder Rating

The left shoulder shrapnel wounds have been rated 10 percent 
disabling prior to January 25, 2006, and 30 percent disabling 
from January 25, 2006, under Diagnostic Code 5304-5201.  

Injury to Muscle Group IV is rated under Diagnostic Code 
5304.  This muscle group stabilizes the shoulder against 
injury in strong movements, holding of head of humerus in 
socket; abduction; outward rotation; and inward rotation of 
arm.  The muscles included in this group are intrinsic 
muscles of the shoulder girdle: (1) the supraspinatous; (2) 
the infraspinatous and teres minor; (3) subscapularis; and 
(4) coracobrachialis.  

Slight disability of Muscle Group IV of either arm warrants a 
noncompensable rating.  Moderate disability of either side 
warrants a 10 percent rating.  Moderately severe disability 
of either side warrants a 20 percent rating.  Severe 
disability involving the dominant side warrants a 30 percent 
rating and a 20 percent rating if involving the non-dominant 
side.  38 C.F.R. § 4.73, Diagnostic Code 5304.

Impaired motion of the shoulder joint is rated under 
Diagnostic Code 5201.  A 40 percent rating is assigned where 
there is limitation of motion of the major arm to 25 degrees 
from the side.  A 30 percent rating is assigned where there 
is limitation of motion of the minor arm to 25 degrees from 
the side.  A 30 percent rating is assigned where there is 
limitation of motion of the major arm to midway between the 
side and the shoulder level.  A 20 percent rating is assigned 
for similar limitation of motion of the minor arm.  A 20 
percent rating is also warranted if motion of either arm is 
limited to no higher than shoulder level.  38 C.F.R. § 4.71, 
Plate I, § 4.71a, Diagnostic Code 5201.

The service medical records reflect that the veteran incurred 
fragment wounds of the left shoulder and chest.  One service 
medical record indicates that there was no nerve or artery 
involvement.  

June 1972 VA X-rays showed minute metallic foreign bodies 
above the greater tuberosity of the humerus and in the left 
axilla region.  A June 1972 VA examination report reflects a 
scar measuring 3 centimeters over the left scapula, a scar 
over the left deltoid area measuring 5 centimeters, and a 
scar above that measuring 2 centimeters.  Shoulder motion was 
normal.  

According to a June 1972 rating decision, the RO granted 
service connection for shell fragment wound scars of the left 
shoulder with retained foreign bodies and assigned a 10 
percent rating effective from April 17, 1972.  The RO also 
granted separate service connection for a wound scar of the 
left scapular area and assigned a noncompensable rating 
effective April 17, 1972, under Diagnostic Code 7305.  
 
On November 7, 1991, the RO received the veteran's request 
for an increased rating for his left shoulder shrapnel 
wounds.  He reported bad scars of the left shoulder and that 
shifting shrapnel caused left shoulder problems.  He felt 
that his left shoulder disability had increased in severity 
over the last 20 years.  

VA examined the veteran in April 1992.  The veteran reported 
that the left shoulder muscles tensed up after lifting 20 
pounds or more.  Shoulder muscles were tender.  The left 
upper extremity had 4/5 strength.  Range of motion was to 130 
degrees of flexion, to 40 degrees of extension, to 110 
degrees of abduction, and to 45 degrees of adduction.  X-rays 
showed metallic densities and an old acromioclavicular joint 
separation.  The diagnosis was questionable old 
acromioclavicular joint separation of the left shoulder with 
pain residuals and shrapnel.  

During an April 1994 hearing, the veteran testified that the 
left shoulder disability made dressing difficult.  He 
testified that he could raise the left arm to the shoulder 
level and he could not participate in sports and activities 
that he could do prior to the injury.  He noted that he was 
right-handed and he was going to school.  

An April 1996 VA orthopedic consultation report reflects left 
rotator cuff impingement with possible C3-T1 radiculopathy 
vs. ulnar nerve entrapment.  

In March 1998, the veteran reported that raising the left arm 
above the shoulder was extremely painful.  During a May 1998 
VA orthopedic compensation examination, the veteran could 
abduct the left arm to 90 degrees to the side and could flex 
the left arm up to 105 degrees in front.  Movement of the 
left shoulder in other planes was normal.  A three-inch 
horizontal nontender scar over the left shoulder was noted 
and the left posterior deltoid muscle was visibly flattened.  
An arthrogram was reportedly normal.

In October 2002, the veteran testified before the undersigned 
that he could not lift the left arm above the shoulder.  

A January 2006 VA scars compensation examination report 
reflects a scar over the left deltoid measuring 9 
centimeters.  There was no pain, no adherence, no keloid or 
inflammation, no limitation of motion, and no disfigurement.

A January 2006 VA neurology compensation examination report 
reflects a complaint of left arm weakness and pain on 
elevating the left arm.  The examiner noted very minimal 
atrophy of the left deltoid, biceps, and triceps and 
accompanying weakness in these muscles.  Deep tendon reflexes 
of the upper extremities were light but equal, except for the 
left triceps, which was only trace.  Bilateral hand weakness 
and decreased sensation in the forearms suggested a posterior 
cord injury, but also suggested involvement of the ulnar 
nerve, brachial plexus nerve, cutaneous nerve, radial nerve, 
musculocutaneous nerve, and axillary nerve.  The neurologist 
concluded that the findings suggested multilevel plexus-type 
injury due to penetrating trauma into the shoulder and 
axillary regions.  

A January 2006 VA X-ray showed degenerative arthritis of the 
left glenohumeral joint and four shrapnel fragments in the 
left deltoid.

A January 2006 VA orthopedic compensation examination report 
reflects complaints of painful motion, weakness, and 
stiffness of the left shoulder.  Repetitive motion increased 
the pain and stiffness.  No flare-up was reported.  The scar 
was not tender, but the surrounding area was.  No muscle 
atrophy was found.  Left arm range of motion was to no more 
than 80 degrees of flexion and no more than 100 degrees of 
abduction.  Extension was to 30 degrees.  Internal rotation 
was to the L3 vertebrae and external rotation was to 60 
degrees.  Adduction was to 40 degrees.  Range of motion was 
significantly weaker on the left, compared to the right 
shoulder.  No instability was found, but there was evidence 
of fatigue and increased pain on use.  

In a March 2006 Appeals Management Center (AMC) rating 
decision, VA considered the recent medical evidence and 
granted a 30 percent rating for limitation of motion of the 
left arm under Diagnostic Code 5201 effective from January 
25, 2006, based on the date of a VA examination.  

As noted above, the maximum rating authorized under 
Diagnostic Code 5304 for injury to Muscle Group IV (minor 
side) is 20 percent.  However, under Diagnostic Code 5201, a 
30 percent rating is authorized for limitation of motion of 
the minor side.  Thus, the Board will focus on a rating for 
limitation of motion of the left shoulder, as it offers a 
higher rating.  

The left shoulder has been manifested throughout the appeal 
period by limitation of motion of the left arm to shoulder 
level.  This warrants a 20 percent rating under Diagnostic 
Code 5201; however, for disabilities evaluated on the basis 
of limitation of motion, VA is required to apply the 
provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to 
functional impairment.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Because additional functional impairment due to 
painful use, weakness, and increased fatigue has been noted 
throughout the appeal period, the Board finds that the 
criteria for a 30 percent rating under Diagnostic Code 5201 
are more nearly approximated.  Thus, the Board will grant a 
30 percent rating for left shoulder limitation of motion 
under Diagnostic Code 5201 for the entire appeal period.  

Left arm weakness has been accounted for in the above grant 
of benefits.  Elsewhere in this decision, service connection 
for left upper extremity ulnar nerve entrapment has been 
granted.  Therefore, a separate rating for neuropathy 
secondary to the left shoulder wounds would violate the rule 
against pyramiding.  38 C.F.R. § 4.14; Esteban, supra.

Finally, an increased rating for the scars of the left 
shoulder must be considered, as they do not affect the same 
function as the shoulder muscles.  38 C.F.R. § 4.14; Esteban, 
supra.  A noncompensable rating for a left scapula scar has 
been in effect for the entire appeal period under Diagnostic 
Code 7805.  Pursuant to the former criteria of Diagnostic 
Code 7805, scars, other than those characterized as 
disfiguring, poorly nourished, subject to repeated 
ulceration, or superficial scars that are tender and painful, 
or burn scars, are to be rated on limitation of function of 
the part affected under Diagnostic Code 7805.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (effective prior 
to August 30, 2002).  

The revised rating criteria of Diagnostic Code 7805 did not 
change significantly.  In this case, no limitation of 
function due to the scars is shown.  Thus, the criteria for a 
compensable rating for these scars are not more nearly 
approximated.  

Extraschedular Consideration

As a 100 percent schedular rating has been assigned herein, 
the Board need not address the propriety of an extraschedular 
rating under 38 C.F.R. § 3.321(b).  


ORDER

A 100 percent schedular rating for PTSD is granted for the 
entire appeal period, subject to the laws and regulations 
governing the payment of monetary benefits.

A 30 percent schedular rating for residuals of posterior neck 
shrapnel wounds with retained foreign bodies is granted for 
the entire appeal period, subject to the laws and regulations 
governing the payment of monetary benefits.

A 30 percent schedular rating for residuals of left shoulder 
shrapnel wounds with retained foreign bodies is granted for 
the entire appeal period, subject to the laws and regulations 
governing the payment of monetary benefits.

A 10 percent initial rating for gunshot wound scars of the 
neck is granted for the entire appeal period, subject to the 
laws and regulations governing the payment of monetary 
benefits.

A compensable rating for gunshot wound scars of the left 
shoulder is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


